—Appeal by defendant from a judgment of the County Court, Suffolk County (Copertino, J.), rendered September 19, 1983, convicting him of reckless endangerment in the first degree, reckless endangerment in the second degree and menacing, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Contrary to defendant’s contentions, when viewed most favorably to the People and bearing in mind that the credibility, reliability and weight of the evidence was for the jury, the evidence adduced at trial was of sufficient quantity and quality to support the verdict (People v Malizia, 62 NY2d 755, cert denied — US —, 105 S Ct 327; People v Contes, 60 NY2d 620). Moreover, the court’s Sandoval ruling permitting inquiry into a prior usury conviction and the underlying facts of a larceny charge dismissed in satisfaction of defendant’s plea of guilty to said usury charge was not an abuse of discretion (see, People v Williams, 56 NY2d 236; People v Sandoval, 34 NY2d 371; People v Alberti, 77 AD2d 602, cert denied 449 US 1018).
Finally, the sentence imposed by the court was not unduly harsh under the circumstances. O’Connor, J. P., Rubin, Eiber and Kunzeman, JJ., concur.